Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Robert Holland on 7/15/2022.

The application has been amended as follows: 
Claim 1: An information handling system comprising; a main housing configured to rest a bottom surface on a support surface; processing components disposed in the main housing and operable to process information; a display interfaced with the processing components and operable to present the information as visual images; and a support arm rotationally coupled at a first end to the main housing and at an opposing second end to the display, the support arm having pivot arm rotationally coupled at a first end to a rear side of the main housing and at a second end to a central location of the display, the support arm slidingly coupled to a gear arm, the gear arm engaged at a first end with a base synchronizing gear at the support arm first end and a display synchronizing gear at the support arm second end, the base synchronizing gear and the display synchronizing gear cooperating through the gear arm to translate movement of the display from a vertical orientation at a forward position and first height relative to the main housing to a horizontal orientation at a central position and second height relative to the main housing.
Claim 10: A method for coupling a display to an information handling system, the method comprising: rotationally coupling a support arm at a first end to a rear side of a housing of the information handling system; rotationally coupling the support arm at a second end to a central location at a rear side of the display; holding the display with the support arm in a vertical orientation at a front side of the housing; pushing against an upper side of the display to rotate the display from the vertical orientation towards a horizontal orientation; and translating rotation of the display from the support arm second end to the first end to rotate the support arm from an elevated position above the housing to a horizontal position resting on the housing, wherein the translating rotation further comprises: coupling a gear arm to the support arm in a sliding relationship; coupling a first gear to the first end of the support arm; coupling a second gear to the second end of the support arm; engaging the first gear with first teeth of the gear arm; engaging the second gear with second teeth of the gear arm; and translating rotation with a sliding motion of the gear arm.
Claim 12 (cancelled)
Claim 13: The method of Claim [[12]] 10 further comprising: interfacing plural engaged gears between the support arm first end and first teeth; and reducing the rotation about the first end relative to the rotation about the second end with a gear ratio of the plural engaged gears.
Claim 14: The method of Claim [[12]] 10 further comprising: generating torque at the first gear that resists rotation of the first gear; and applying the torque to maintain the display at a selected position by resisting rotation at the second end translated through the support arm.
Claim 15: The method of Claim [[12]] 10 further comprising: rotationally coupling the display at the second end with a secondary hinge; and rotating the display about the secondary hinge independent of the second gear.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Castillo et al. (US 20180003245 A1) discloses an information handling system (device 100 in figs 1A-1B) comprising: a main housing (base assembly 102) configured to :rest a bottom surface on a support surface (horizontal surface 114); processing components (clutch controller 118 in fig 1A and paragraph 11) disposed in the main housing and operable to process information; a display (106) interfaced with the processing components and operable to present the information as visual images; and a support arm (hinge assembly 108) rotationally coupled at a first end (i.e., via shaft 112(1)) to the main housing and at an opposing second end (i.e., via shaft 112(2)) to the display, the support arm having pivot arm rotationally coupled at (i.e., near) a first end to a rear side of the main housing and at (i.e., near) a second end to a central location of the display to translate movement of the display from a vertical orientation at a forward position and first height relative to the main housing (see fig 1A) to a horizontal orientation at a central position and second height relative to the main housing (see fig 1B; i.e., when angle between hinge assembly 108 and base assembly 102 is 7.5 degrees).

Re claims 1-9: The best prior art of record, taken alone or in combination
thereof, fails to teach an information handling system including, along with other limitations, the support arm slidingly coupled to a gear arm, the gear arm engaged at a first end with a base synchronizing gear at the support arm first end and a display synchronizing gear at the support arm second end, the base synchronizing gear and the display synchronizing gear cooperating through the gear arm to translate movement of the display from a vertical orientation at a forward position and first height relative to the main housing to a horizontal orientation at a central position and second height relative to the main housing as set forth in the claim.
Re claims 10-11, 13-16: The best prior art of record, taken alone or in combination thereof, fails to teach a method for coupling a display to an information handling system including, along with other limitations, coupling a gear arm to the support arm in a sliding relationship; coupling a first gear to the first end of the support arm; coupling a second gear to the second end of the support arm; engaging the first gear with first teeth of the gear arm; engaging the second gear with second teeth of the gear arm; and translating rotation with a sliding motion of the gear arm as set forth in the claim.
Re claims 17-20: The best prior art of record, taken alone or in combination
thereof, fails to teach a support arm including, along with other limitations, a first gear arrangement coupled to a first end of the first and second pivot arms and engaged with the first and second gear arm teeth, and a second gear arrangement coupled to a second end of the first and second pivot arms and engaged with the first and second gear arm teeth, wherein rotation of the second gear arrangement translates by a sliding motion of the first and second gear arms relative to the first and second pivot arms to rotation of the first gear arrangement as set forth in the claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/Primary Examiner, Art Unit 2835